Citation Nr: 0511457	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-32 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to a temporary total rating (T/TR) for 
convalescence, under the provisions of 38 C.F.R. § 4.30, 
following  surgery for disability formerly service-connected 
as right shoulder arthralgia due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1990 to June 
1991, and from October 1991 to January 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that proposed to sever 
service connection for right shoulder arthralgia due to 
undiagnosed illness, and denied a T/TR for convalescent, 
under the provisions of 38 C.F.R. § 4.30, for that 
disability.  The veteran filed a Notice of Disagreement (NOD) 
with the denial of a T/TR in March 2003.  By rating action of 
July 2003, the RO severed service connection for right 
shoulder arthralgia due to undiagnosed illness, effective 
October 1, 2003.  The RO issued a Statement of the Case (SOC) 
on the T/R issue in November 2003, and the veteran filed a 
Substantive Appeal later that month.

Consistent with the facts of this case, the Board has 
recharacterized the issue on appeal as on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By rating action of March 2003, the RO proposed the 
severing service connection for right shoulder arthralgia due 
to undiagnosed illness, and, by rating action of July 2003, 
the RO effectuated the severance.

3.  Governing legal authority provides that a veteran may not 
be awarded a retroactive increase or additional benefit, such 
as a T/TR for convalescent purposes, under the provisions of 
38 C.F.R. § 4.30, following surgery for right shoulder 
arthralgia due to undiagnosed illness.  




CONCLUSION OF LAW

As the veteran does not have basic eligibility for a T/TR for 
convalescence, under the provisions of 38 C.F.R. § 4.30, 
following surgery for right shoulder arthralgia due to 
undiagnosed illness, the claim for that benefit is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.317, 3.400(o)(1), 4.30 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that the appellant has been notified of the 
reasons for the denial of the claim on appeal, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed him.  As will be explained below, the claim for a 
T/TR for convalescence, under the provisions of 38 C.F.R. 
§ 4.30, following surgery for right shoulder arthralgia due 
to undiagnosed illness lacks legal merit; hence, the duties 
to notify and assist imposed by the VCAA are not applicable 
in this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).



II.  Analysis

Under the applicable criteria, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
undiagnosed illness or other qualifying chronic disability, 
provided that such disability, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(2004).  

A total disability rating (100 percent) may be assigned for 
residuals of surgery for a service-connected disability 
requiring post-hospital convalescence.  38 C.F.R. § 4.30.

With respect to a claim for increase, a retroactive increase 
or additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1).

The veteran contends that he is entitled to a T/TR for 
convalescence, under the provisions of 38 C.F.R. § 4.30, 
following surgery for right shoulder arthralgia due to 
undiagnosed illness.  However, the Board finds that the claim 
must be denied because the veteran does not have basic 
eligibility for that benefit.  

As noted above, 38 C.F.R. § 3.400(o)(1) specifically 
prohibits the award of such retroactive increase or 
additional benefit after basic entitlement has been 
terminated by the severance of service connection for the 
underlying disability-here, right shoulder arthralgia due to 
undiagnosed illness.  The governing legal authority 
specifically precludes entitlement to a T/TR for 
convalescence, under the provisions of 38 C.F.R. § 4.30, once 
service connection for the underlying disability has been 
severed, as the RO did in this case in July 2003.  That 
severance was based on the RO's finding that the right 
shoulder disability for which service connection had been 
granted, right shoulder arthralgia due to undiagnosed 
illness, was now attributable to a known clinical diagnosis, 
arthritis and a muscle tear.

In written argument dated in October 2004, the veteran's 
representative asserted, for the first time, that the 
November 2003 Substantive Appeal on the T/TR issue 
constituted a NOD with the July 2003 rating action that 
severed service connection for right shoulder arthralgiade to 
undiagnosed illness.  However, this argument is completely 
without merit.  

The VA Form 9 filed by the veteran's representative in 
November 2003 clearly demonstrates that the sole issue being 
appealed was entitlement to a T/TR for convalescence, under 
the provisions of 38 C.F.R. § 4.30, following  right shoulder 
surgery.  Although the representative checked a box on the 
form stating that he wanted to appeal all of the issues 
listed on the SOC, the sole issue addressed in the SOC was 
the appellant's entitlement to a T/TR under the provisions of 
38 C.F.R. § 4.30.  Under these circumstances, the November 
2003 Substantive Appeal cannot possibly be considered a NOD 
with the July 2003 rating action that severed service 
connection for right shoulder arthralgia due to undiagnosed 
illness, as that document does not meet the regulatory 
definition of a NOD with the July 2003 rating action that 
severed service connection.  See 38 C.F.R. § 20.201 (2004).  
Absolutely nothing on the VA Form 9 may be reasonably 
construed as an expression of dissatisfaction or disagreement 
with either the May 2003 rating action that proposed 
severance or the July 2003 severance, and a desire to contest 
the result and for appellate review.  Id.  The Board also 
points out that there is no other document filed with the RO 
that can be construed as a timely NOD to the proposed, or 
actual, severance.  Id; see also 38 C.F.R. §§ 20.300 and 
20.302 (collectively providing that a NOD must be filed with 
the agency of original jurisdiction within one year of the 
notice of the determination being appealed).  As indicated 
above, while the March 2003 rating decision on appeal 
addressed both the proposed severance of service connection 
and the denial of a T/TR for convalescence, in his March 2003 
correspondence filed immediately thereafter, the veteran 
disagreed only with the denial of a T/TR.  Indeed, the first 
document filed by, or on behalf of, the veteran, that even 
addressed the severance was the October 2004 representative's 
statement filed with the Board. 

Accordingly, a remand of this matter to the RO for issuance 
of a SOC on the severance issue is not necessary.  Moreover, 
the Board finds that the veteran is not prejudiced by 
consideration of the representative's argument, in the first 
instance, as it was initially raised this issue in written 
argument to the Board in October 2004, and, in view of the 
above-noted discussion, a remand to the RO to consider this 
matter, in the first instance would not change the outcome.  
See, e.g., VAOGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 
49747 (1992) (providing that a remand for initial RO 
consideration of an issue is pointless when, in light of the 
governing legal authority, to do so would not result in a 
favorable determination). 

As the veteran clearly does not have the basic eligibility 
for a T/TR for convalescence, under the provisions of 
38 C.F.R. § 4.30, following surgery for right shoulder 
arthralgia due to undiagnosed illness, there is no legal 
basis for the Board to award the benefit he seeks.  Thus, the 
claim must be denied as lacking legal merit or for lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

A T/TR for convalescence, under the provisions of 38 C.F.R. 
§ 4.30, following surgery for disability formerly service-
connected as right shoulder arthralgia due to undiagnosed 
illness, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


